Citation Nr: 0710789	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to nonservice-connected death pension.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant's deceased husband (hereinafter referred to as 
the veteran) had service with the Guerrillas from May to 
August 1945.  He died in March 1985, and the appellant is 
apparently the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claims.  
Although she initially requested a Travel Board hearing, she 
later withdrew that request in writing in May 2006.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The only qualifying service recognized by the National 
Personnel Records Center (NPRC) for the veteran is with the 
organized guerrillas from 30 May 1945 to 23 August 1945.  

3.  During the veteran's lifetime, service connection was not 
in effect for any disease or injury incurred or aggravated in 
active military service.

4.  The veteran died in March 1985, at age 63, from chronic 
obstructive pulmonary disease (COPD), which is not shown by 
any objective medical or other evidence on file to have been 
incurred or aggravated in service, or otherwise attributable 
to any incident, injury or disease of military service.

5.  The appellant's claim for accrued benefits received in 
February 2004, was not filed within one year from the 
veteran's death in March 1985, nor was there any claim 
pending at the time of the veteran's death, and no monetary 
benefit was due and unpaid the veteran prior to his death.

6.  The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension.


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§  1110, 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.12 (2005).

2.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

3.  The criteria for payment of nonservice-connected death 
pension have not been met.  38 U.S.C.A. §38 U.S.C.A. § 101, 
107, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.1, 
3.6, 3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was initially provided VCAA notice in March 
2004 with respect to her status as the veteran's surviving 
spouse.  At that time, her status was in question, but 
apparently sufficient evidence was received to the RO's 
satisfaction on this point.  The appellant was subsequently 
provided VCAA notice in July 2004 which informed her of the 
evidence necessary to substantiate her claims, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and advised she submit any relevant evidence 
in her possession.  The RO requested NPRC to produce all 
service medical and service personnel records available for 
the veteran and sought and obtained certification of the 
veteran's recognized service with the US Armed Forces.  The 
RO subsequently requested production of the veteran's 
terminal hospitalization records in 1985, and was informed 
that these records had been destroyed in a typhoon.  The 
veteran's affidavit for Philippine Army personnel from 1948 
was collected, and is the only record from service which was 
found to be available.  The appellant submitted certain 
Philippine Government records, affidavits, and statements of 
argument in her behalf.  All known available records have 
been collected for review and VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103,5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death but rather it must be shown that there was 
a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service the 
claim is based.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  
Where death occurred on or after December 1962, periodic 
monetary benefits authorized by VA, to which a veteran payee 
was entitled at his death under existing ratings or 
decisions, or those based on evidence on file at the date of 
death, and due and unpaid for a period not to exceed two year 
prior to the last date of entitlement under 38 C.F.R. 
§ 3.500(g) will, upon the death of such person be paid first 
to his surviving spouse.  Id.  

The term "veteran" means a person who served in the active US 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" means full-time 
duty in the US Armed Forces, other than active duty for 
training.  38 U.S.C.A. § 101(21).  

Service before July 1946 in the organized military forces of 
the Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 1941, including among such military forces 
organized guerrilla forces under commanders appointed or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
in the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person, including pension benefits.  38 U.S.C.A. § 107(a).  
Definitions and descriptions of the Philippine and Insular 
Forces and the Philippine Service are provided at 38 C.F.R. 
§§  3.40, 3.41.  

Analysis:  Records on file reveal that the appellant applied 
for and was paid VA burial benefits in 1987.  The appellant's 
claims giving rise to the instant appeal were received in 
February 2004, nearly 20 years after the veteran died.  

A Philippine death certificate reveals that the veteran died 
in March 1985 from COPD at age 63.  Although the RO attempted 
to secure the veteran's terminal hospitalization records from 
the Primo Gaffud Emergency Hospital, that hospital reported 
that all records from that era had been destroyed in a 
typhoon.  The Certificate of Death did not include pulmonary 
tuberculosis (TB) as either a cause of death or as an 
associated condition contributing to death.  

The only original service record of the veteran available is 
a 1948 final separation document titled Affidavit for 
Philippine Army Personnel, completed by the veteran himself.  
This record specifically indicates that the veteran reported 
that he did not have any wounds or illnesses incurred at any 
time during service.

The only other medical evidence on file for the veteran is a 
record of his admission to the Veterans Memorial Medical 
Center from May to July 1980 reflecting treatment for PTB.  
This hospital record notes that the veteran was a known PTB 
case, and that he had been treated on an outpatient basis 
since "1970."  He had taken anti-Koch's medications regularly 
until two months prior to his admission when he stopped 
taking them.  There was no discussion or diagnosis of COPD in 
these hospital records.  

A clear preponderance of the evidence of record is against 
the appellant's claim for service connection for the cause of 
death.  The veteran is shown to have died in March 1985, at 
age 63, from COPD.  This was 40 years after the veteran was 
separated from military service in 1945.  There is a complete 
absence of any objective evidence which shows or suggests 
that the veteran incurred or aggravated COPD at any time 
during military service.  Indeed, three years after he 
separated from service in 1948, the veteran himself completed 
an affidavit for Philippine Army personnel in which he 
indicated that he had no diseases or injuries incurred or 
aggravated in active military service.  

The veteran was shown to have been treated for PTB at the VA 
Hospital in the Philippines, but this treatment commenced in 
approximately 1970, some 25 years after he was separated from 
service.  The appellant has argued that the veteran's PTB was 
a contributing factor in causing his death.  The death 
certificate states only COPD was sole cause of death, but 
even if PTB was a contributing factor, there is simply no 
competent or other objective medical evidence which in any 
way demonstrates that the veteran incurred PTB or COPD at any 
time during or for many years after he was separated from 
active military service.  The Board also notes that the 
veteran and the appellant were married in 1983, many years 
after the veteran was separated from military service.

The veteran filed no claim for disease or injury incurred or 
aggravated in active military duty at any time during his 
lifetime.  He had not been granted service connection for any 
disease at the time of his death.  There is a complete 
absence of any evidence of any kind which shows or 
demonstrates that the veteran's death from COPD 40 years 
after he separated from service was in any way causally 
related to any incident, injury, or disease of active 
military service in 1945.  

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service the 
claim is based.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
veteran died in 1985, and the appellant's current claim was 
received in 2004, nearly 20 years after the veteran's death.  
However, even if this claim had been timely filed, it is 
clear that no accrued benefits were payable to the appellant 
because there were no periodic monetary benefits authorized 
by VA to which the veteran was entitled at the time of his 
death under existing ratings or decisions, or based upon 
evidence on file at the time of the veteran's death and due 
and unpaid for any period prior to his death.  The 
appellant's claim for accrued benefits was not timely filed, 
and there were no accrued benefits payable by VA to the 
veteran at the time of his death.

With respect to nonservice-connected death pension benefits, 
the veteran's military service has only been certified by the 
US Service Department (NPRC) as having been from 30 May to 23 
August 1945.  38 U.S.C.A. § 107(a) provides that service 
before July 1946 with the Organized Military Forces o the 
Government of the Commonwealth of the Philippines shall not 
be deemed to have been active military service for pension 
purposes.  That is, the period of service certified by NPRC 
for the veteran does not qualify him, or his surviving 
spouse, for payment of nonservice-connected pension benefits.  

The appellant has argued and submitted certain Philippine 
records that the veteran had service beyond that which was 
recognized and certified by NPRC.  On several occasions, she 
argued that the veteran served from December 1941 to August 
1945.  On other occasions, she argued that he served from 
March 1943 to August 1945.  Certain Philippine records on 
file tend to corroborate the appellant's claim with respect 
to the veteran's service, but VA may not accept Philippine 
records as valid proof of the veteran's military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the US Service Department: (2) the 
document contains the needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  When the claimant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements discussed above, VA shall request 
verification of service from the US Service Department 
(NPRC).  38 C.F.R. § 3.203(c).  

The US Court of Appeals for Veterans Claims (Court) has held 
that "VA is prohibited from finding, on any basis other than 
the US Service Department document, which VA believes to be 
authentic and accurate, or Service Department verification 
that a particular individual served in the US Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. 
Gober, 10 Vet. App. 340 (1997).  In addition, "service 
department findings are binding on VA for purposes of 
establishing service in the US Armed Forces."  Id.; see also 
Dacoran v. Brown, 5 Vet. App. 115,120 (1993).  The US Service 
Department at NPRC has certified that the veteran served from 
May to August 1945.  This service did not qualify the veteran 
himself or his surviving spouse for nonservice-connected 
pension benefits from VA.  Payment of death pension to the 
appellant is not authorized based upon the veteran's military 
service.  






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


